Title: [Diary entry: 25 August 1781]
From: Washington, George
To: 

[25th.] The 25th. the American Troops marched in two Columns—Genl. Lincoln with the light Infantry & first York Regiment pursuing the rout by Peramus to Springfield—while Colo. Lamb with his Regiment of Artillery—the Parke—Stores and Baggage of the Army covered by the Rhode Island Regt. proceeded to Chatham by the way of Pompton & the two bridges. The Legion of Lauzen & the Regiments of Bourbonne & Duponts with the heavy Parke of the French Army also Marched for percipony by Suffrans Pompton & .